COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-15-00222-CV


ROSS MANDEL AND LEA MANDEL                                      APPELLANTS

                                             V.

LEWISVILLE INDEPENDENT                                            APPELLEES
SCHOOL DISTRICT, COUNTY OF
DENTON, CITY OF PLANO, AND
CLAUSSNER HOLDINGS, LLC

                                         ------------

            FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 2013-70534-431

                                          ----------

                                         OPINION

                                          ----------

      This is an appeal from a denial of a bill of review.1 In one issue that

contains several supporting arguments, appellants Ross Mandel and Lea Mandel

contend that the trial court’s November 2012 default judgment against them

violated their right to due process and that the trial court therefore erred by

      1
          See Tex. R. Civ. P. 329b(f).
granting the summary judgment motions filed in the bill of review proceeding by

appellees Lewisville Independent School District (Lewisville ISD), County of

Denton (Denton County), City of Plano (Plano), and Claussner Holdings, LLC

(Claussner). We affirm.

                               Background Facts

      In a prior, restricted appeal that involved all of the same parties at issue

here (other than Claussner), we affirmed the trial court’s default judgment against

appellants for delinquent ad valorem taxes on their Plano residence.2 We set out

the chronology of events between the parties as follows:

             On July 29, 2011, Lewisville ISD filed its original petition
      against the Mandels . . . for payment of delinquent 2010 property
      taxes on the Mandels’ home. Lea Mandel was served by personal
      service of process on August 5, 2011. Ross Mandel was served by
      personal service of process on August 16, 2011. The Mandels did
      not answer. . . . While the case was pending, at some point in the
      following months, [a lienholder] paid the delinquent 2010 taxes.

             Lewisville ISD filed its first amended original petition on June
      7, 2012, eliminating its cause of action for 2010 taxes and alleging
      that the Mandels were delinquent on their 2011 taxes. Lewisville
      ISD’s certificate of service appended to its amended petition stated
      that it served the Mandels with a copy of the amended petition
      pursuant to Texas Rule of Civil Procedure 21a.[3] The Mandels did

      2
      See Mandel v. Lewisville ISD, 445 S.W.3d 469, 485 (Tex. App.—Fort
Worth 2014, pet. denied).
      3
        The Mandels disputed in this bill of review proceeding whether service of
the amended petition under rule 21a was accomplished. See Tex. R. Civ. P. 21a
(stating that notices required to be served, other than the citation, may be served
in various ways, including in person, by mail, or by e-mail). Appellees contend, in
part, that Texas law did not require service of the amended petition under rule
21a.


                                        2
      not answer. . . . On November 2, 2012, [Plano] intervened. On
      November 13, 2012, [Denton County] intervened. [Plano] and
      [Denton County] each sought to recover delinquent 2011 property
      taxes owed by the Mandels.

            On November 15, 2012, the case was called to trial. The
      Mandels did not appear. . . . On the same date, the trial court
      signed a final default judgment against the Mandels . . . for the
      amounts owed to Lewisville ISD, [Plano], and [Denton County] for
      the delinquent 2011 taxes, including penalties and interest until paid.
      The judgment also ordered foreclosure of the tax liens on the
      property, issuance of an order of public sale of the property,
      payment to the taxing entities of the amounts owed from the
      proceeds, and issuance of a writ of possession to the purchaser of
      the property at the sale.

             On November 16, 2012, the Denton County District Clerk
      mailed a notice of the judgment to each of the Mandels, as well as a
      billing statement for the court costs. On January 4, 2013, the
      Denton County District Clerk issued an order of sale for foreclosure
      of the tax liens and for court costs recovered in the default judgment.
      The Denton County Sheriff published notice of the sale and on
      March 13, 2013, mailed a copy of the notice to the Mandels. The
      property was sold at a sheriff’s sale on the Denton County
      Courthouse steps to Claussner on April 2, 2013.[4]

      In the restricted appeal, appellants argued that (1) the citation by which

Ross was served with Lewisville ISD’s original petition did not strictly comply with

certain rules of civil procedure, (2) Lewisville ISD was required to serve them with

a new citation when it filed its amended petition because the amended petition

asserted a new cause of action for a different tax year, (3) Plano and Denton

County were required to (and failed to) serve appellants with citation when they

intervened, and (4) they were denied due process because they did not receive



      4
          Mandel, 445 S.W.3d at 472–73.


                                          3
adequate notice of the order of sale of the property.5 We rejected each of these

arguments.6

      Before we issued our decision in the restricted appeal, appellants filed a

petition for bill of review in the trial court, contending that the November 2012

default judgment is void. They argued that rule of civil procedure 21a required

Lewisville ISD to serve its amended petition on them and that Lewisville ISD did

not do so. They raised the same contention with respect to the intervention

petitions filed by Plano and Denton County. Finally, they contended that the

resulting sheriff’s sale of the home was improper because the default judgment

was taken without proper service and was therefore allegedly void.

      Appellees filed answers to the petition for bill of review.     Appellants

amended the petition; they again contended that their right to due process had

been violated because they had not been served under rule 21a with Lewisville

ISD’s amended petition or the intervention petitions filed by Plano and Denton

County. They contended that the November 2012 judgment was obtained in

violation of their due process rights “because they were not served with the

pleadings upon which the default judgment was based.”

      All parties sought summary judgment. Appellants argued that they were

not served with Lewisville ISD’s amended petition or the other taxing entities’


      5
          Id. at 474–85.
      6
          See id. at 485.


                                       4
intervention petitions under rule 21a and that those petitions asserted a new

cause of action and sought more onerous relief than Lewisville ISD’s original

petition. Appellants contended, “Due process does not permit a default judgment

on a claim never served on the defendants. As such, this Court should . . . set

aside the default judgment.” Appellants attached a declaration to their motion in

which Ross stated that neither he nor Lea received Lewisville ISD’s amended

petition or the intervention petitions filed by Denton County and Plano. They also

contended that Lewisville ISD had admitted that it had not served the amended

petition upon appellants.7 They contended that when taxing entities are on notice

that service has not been received by a citizen, the entities have a due process

obligation to take “additional steps to provide citizens notice before taking their

property.” Finally, they argued that because they did not receive constitutionally

adequate notice of the taxing entities’ claims for the 2011 taxes, they were not

required to prove traditional bill-of-review elements, including that they had a

meritorious claim or defense.

      Claussner argued that appellants’ claim seeking to void the sheriff’s sale of

the property, which was conducted in accordance with the trial court’s order of

sale, was legally unsupported even if they prevailed in setting aside the default


      7
       In a response to an interrogatory in discovery, Lewisville ISD stated that it
sent the amended petition to appellants by certified mail but that the certified mail
was returned as unclaimed. Lewisville ISD admitted that it knew that appellants
had not received the amended petition when Lewisville ISD sought the default
judgment against them.


                                         5
judgment.      Claussner contended that appellants’ only recourse, if any, was

“against the Taxing Authorities.” It argued, “Even if this Court were to set aside

the Default Judgment (which it cannot and should not), this Court may not set

aside the tax sale to Claussner.”

      Lewisville ISD asserted, among other arguments, that appellants were not

entitled to a bill of review because they did not have a meritorious defense to the

delinquency of the 2011 taxes and because they were not legally entitled to

receive a copy of Lewisville ISD’s amended petition. With respect to the latter

argument, Lewisville ISD asserted that rule of civil procedure 117a8 negated any

need for service of the amended petition upon appellants under rule 21a.

Lewisville ISD contended, “Property owners have a legal duty to know whether or

not the taxes assessed on their property have been paid and this is especially

true when suit has been filed to collect delinquent taxes assessed on their

property. This necessarily includes taxes becoming delinquent after a lawsuit

has been filed.”

      Denton County adopted Lewisville ISD’s summary judgment motion. The

county also contended that it was not required to serve appellants with its

intervention petition.    The county argued that this court resolved that exact

argument against appellants in the restricted appeal; thus, the county asserted

that the doctrines of res judicata and law of the case precluded appellants’


      8
          See Tex. R. Civ. P. 117a.


                                         6
petition for bill of review. Plano adopted Denton County’s and Lewisville ISD’s

summary judgment motions and contended that the procedures for service in a

tax suit created by rule 117a satisfied due process.

       The trial court granted the summary judgment motions filed by appellees

and denied appellants’ motion. The court ordered that the “default judgment for

[Lewisville ISD], [Denton County], and [Plano] . . . entered on November 15, 2012

is hereby SUSTAINED/AFFIRMED.” Appellants brought this appeal.

                          Rule 117a and Due Process

       In one issue that contains several supporting arguments, appellants

contend that the November 2012 default judgment violated due process and that

the trial court therefore erred by granting summary judgment for appellees and by

denying appellants’ petition for bill of review. In a summary judgment case, the

issue on appeal is whether the movant established that no genuine issue of

material fact existed and that the movant was entitled to judgment as a matter of

law.   Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v.

Fielding, 289 S.W.3d 844, 848 (Tex. 2009); see also Shackelford v.

Cartercopters, LLC, No. 02-10-00414-CV, 2011 WL 3835638, at *2 (Tex. App.—

Fort Worth Aug. 31, 2011, no pet.) (mem. op.) (“The review of a grant of

summary judgment on a petition for bill of review is the same standard of review

as for grants of summary judgment in other types of cases.”). We review a

summary judgment de novo. Travelers Ins. Co. v. Joachim, 315 S.W.3d 860,

862 (Tex. 2010). A defendant who conclusively negates at least one essential


                                        7
element of a cause of action is entitled to summary judgment on that claim. Frost

Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex. 2010), cert. denied, 562
U.S. 1180 (2011). When multiple parties move for summary judgment and the

trial court grants one motion while denying another, we review the parties’

summary judgment evidence and determine all questions presented. Little v.

Delta Steel, Inc., 409 S.W.3d 704, 709 (Tex. App.—Fort Worth 2013, no pet.).

      A bill of review is an equitable proceeding brought by a party seeking to set

aside a prior judgment that is no longer subject to challenge by a motion for new

trial or appeal. Caldwell v. Barnes, 975 S.W.2d 535, 537 (Tex. 1998); see In re

Child, No. 02-15-00118-CV, 2016 WL 1403320, at *2 (Tex. App.—Fort Worth

Apr. 7, 2016, no pet. h.). It is brought as a separate suit from the case in which

the challenged judgment was rendered. Morris v. O’Neal, 464 S.W.3d 801, 805

(Tex. App.—Houston [14th Dist.] 2015, no pet.).

      The fundamental policy that finality must be accorded to judgments makes

the grounds upon which a bill of review will be granted narrow. See King Ranch,

Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003), cert. denied, 541 U.S. 1030

(2004). Generally, to be entitled to relief, a bill of review petitioner must plead

and prove three elements: (1) the petitioner has a meritorious defense to the

underlying cause of action; (2) the petitioner was prevented from making that

defense by the fraud, accident, or wrongful act of the opposing party, or because

of official mistake; and (3) these actions were unmixed with any fault or

negligence on the part of the petitioner. Child, 2016 WL 1403320, at *2. When a


                                        8
bill of review is premised on an alleged lack of service of process or notice, such

as where the petitioner is seeking to set aside a default judgment, the petitioner

is relieved of having to prove the first two elements. Morris, 464 S.W.3d at 805

n.1; see Mabon Ltd. v. Afri-Carib Enters., Inc., 369 S.W.3d 809, 812 (Tex. 2012);

Interaction, Inc. v. State, 17 S.W.3d 775, 778 (Tex. App.—Austin 2000, pet.

denied) (“[W]hen a defendant does not receive notice of a lawsuit, the defendant

is relieved of its burden to prove that fraud, accident, or wrongful act prevented it

from making its defense.”).

      The connecting thread of appellants’ arguments is their contention that rule

21a required Lewisville ISD to serve its amended petition on them and required

Denton County and Plano to serve their intervention pleadings on them.

Appellants argue that because the amended petition and intervention pleadings

were not served, the default judgment violates their right to due process and is

void. Appellees argue, in part, that rule 117a negated any need for the service of

the amended petition or the intervention petitions under rule 21a and that rule

117a complies with due process.

      Rule 21a states that every “notice required by [the rules of civil procedure],

and every pleading . . . required to be served under Rule 21,9 other than the


      9
          Rule 21 states in part,

      Every pleading . . . must be filed with the clerk of the court in writing,
      must state the grounds therefor, must set forth the relief or order
      sought, and at the same time a true copy must be served on all other
      parties, and must be noted on the docket.


                                          9
citation to be served upon the filing of a cause of action[,] . . . may be served by

delivering a copy to the party to be served.” Tex. R. Civ. P. 21a(a) (emphasis

added).     Notices and pleadings covered by rule 21a may be served

electronically, in person, by mail, or by e-mail, among other means. Id.; see also

In re E.A., 287 S.W.3d 1, 2 (Tex. 2009) (explaining that the service requirement

and methods contained in rule 21a generally apply to “all pleadings and court

papers except the original petition”). Generally, when a defendant has been

served with an original petition by citation, the rules of civil procedure require the

service of an amended petition, without citation, when the amended petition

seeks a more onerous judgment10 than prayed for in the original pleading. E.A.,
287 S.W.3d at 3–5; Mandel, 445 S.W.3d at 478 (stating that “service under rule

21a suffices to satisfy the requirement of service of an amended petition

asserting a new cause of action as well as one that seeks more onerous relief”);

Garduza v. Castillo, No. 05-13-00377-CV, 2014 WL 2921650, at *2 (Tex. App.—

Dallas June 25, 2014, no pet.) (mem. op.) (“The issuance and service of citation

is only required for an original petition. Thereafter neither issuance [nor] service

of citation is required for subsequently amended petitions, just service pursuant

Tex. R. Civ. P. 21(a).
      10
        The parties dispute whether Lewisville ISD’s amended petition requested
more onerous relief than its original petition. Appellants contend that the
amended petition sought more onerous relief because it added a new cause of
action for a different tax year (2011 instead of 2010) and alleged greater liability
than the original petition. For the reasons stated below, we need not resolve that
issue.


                                         10
to rule 21a of each amended petition that requests more onerous relief.” (citation

omitted)).   Failure to serve such an amended petition generally renders any

default judgment granted on the amended petition void. See Pride v. Williams,

No. 05-11-01189-CV, 2013 WL 3788627, at *2 (Tex. App.—Dallas July 17, 2013,

no pet.) (mem. op.); Olive Tree Apartments v. Trevino, No. 04-09-00740-CV,

2010 WL 1817797, at *2 (Tex. App.—San Antonio May 5, 2010, no pet.) (mem.

op.).

        Rule 117a applies to suits for collection of delinquent ad valorem taxes,

like this case. See Tex. R. Civ. P. 117a (“In all suits for collection of delinquent

ad valorem taxes, the rules of civil procedure governing issuance and service of

citation shall control the issuance and service of citation therein, except as herein

otherwise specially provided.”). Rule 117a explicitly relates to “citation” in tax

suits but contains language that more generally applies to the notice of

pleadings, including pleadings filed after the original petition, required in such

suits. See id. The rule provides that a citation in a tax suit must state

        that in addition to the taxes all interest, penalties, and costs allowed
        by law up to and including the day of judgment are included in the
        suit; and that all parties to the suit, including plaintiff, defendants,
        and intervenors, shall take notice that claims for any taxes on said
        property becoming delinquent subsequent to the filing of the suit and
        up to the day of judgment, together with all interest, penalties, and
        costs allowed by law thereon, may, upon requests therefor, be
        recovered therein without further citation or notice to any parties
        thereto. Such citation need not be accompanied by a copy of
        plaintiff's petition and no such copy need be served. Such citation
        shall also show the names of all taxing units which assess and
        collect taxes on said property not made parties to such suit, and
        shall contain, in substance, a recitation that each party to such suit


                                          11
      shall take notice of, and plead and answer to, all claims and
      pleadings then on file or thereafter filed in said cause by all other
      parties therein, or who may intervene therein and set up their
      respective tax claims against said property. After citation or notice
      has been given on behalf of any plaintiff or intervenor taxing unit, the
      court shall have jurisdiction to hear and determine the tax claims of
      all taxing units who are parties plaintiff, intervenor or defendant at
      the time such process is issued and of all taxing units intervening
      after such process is issued, not only for the taxes, interest,
      penalties, and costs which may be due on said property at the time
      the suit is filed, but those becoming delinquent thereon at any time
      thereafter up to and including the day of judgment, without the
      necessity of further citation or notice to any party to said suit; and
      any taxing unit having a tax claim against said property may, by
      answer or intervention, set up and have determined its tax claim
      without the necessity of further citation or notice to any parties to
      such suit.

Tex. R. Civ. P. 117a(4) (emphasis added). The rule also provides a form for

citation by personal service in tax suits, and the form includes the following

language:

             All parties to this suit, including plaintiff, defendants, and
      intervenors, shall take notice that claims not only for any taxes which
      were delinquent on said property at the time this suit was filed but all
      taxes becoming delinquent thereon at any time thereafter up to the
      day of judgment, including all interest, penalties, and costs allowed
      by law thereon, may, upon request therefor, be recovered herein
      without further citation or notice to any parties herein, and all said
      parties shall take notice of and plead and answer to all claims and
      pleadings now on file and which may hereafter be filed in this cause
      by all other parties hereto, and by all of those taxing units above
      named, who may intervene herein and set up their respective tax
      claims against said property.

Tex. R. Civ. P. 117a(6).

      Lewisville ISD’s original petition, filed in July 2011, stated,

             All the parties of this suit, including Plaintiff, Defendant(s) and
      lntervenor(s), shall take notice that claims for any and all taxes


                                          12
      becoming delinquent on said property at any time subsequent to the
      filing of this suit, up to the day of Judgment, may upon request
      therefore be recovered herein without further Citation or Notice, and
      that such claims for such delinquent taxes shall include all penalties,
      interest[,] and costs allowed by law.

      Similar language appeared on the citation that accompanied Lewisville

ISD’s original petition. In accordance with rule 117a(6), the citation stated,

             All parties to this suit, including Plaintiff, Defendant(s), and
      Intervenors, shall take notice that claims not only for any taxes which
      were delinquent on said property at the time this suit was filed but all
      taxes becoming delinquent thereon at any time thereafter up to the
      day of judgment, including all interest, penalties, and costs allowed
      by law thereon, may upon request therefor, be recovered herein
      without further citation or notice to any parties herein, and all said
      parties shall take notice of and plead and answer to all claims and
      pleadings now on file and which may hereafter be filed in this cause
      by all other parties hereto, and by all of those taxing units above
      named, who may intervene herein and set up their respective tax
      claims against said property.[11]

See id.

      In resolving the restricted appeal, we relied on rule 117a to hold that

Denton County and Plano were not required to serve appellants with citation

when those entities filed their intervention petitions. See Mandel, 445 S.W.3d at

480–81; see also Stoker v. City of Fort Worth, No. 02-08-00103-CV, 2009 WL
2138951, at *3 (Tex. App.—Fort Worth July 16, 2009, no pet.) (mem. op.) (“In a

suit to collect delinquent taxes due on property, any taxing unit having a tax claim

      11
        At the 2012 hearing in which the trial court granted the default judgment,
in response to an argument made by the lienholder, the court stated, “[I]t would
seem to me that the parties were put on notice of the taxing [authorities’] intent to
seek payment of past due taxes as well as future taxes if they happen to become
due and owing prior to the time that a judgment’s entered . . . .”


                                         13
against the property may intervene and have its tax claim determined without the

necessity of further citation or notice to any parties to the suit.”). We explained,

“In essence, rule 117a(4) means that taxing units named in a citation as having

claims for delinquent taxes on particular property, but not parties to the tax suit,

may later join the suit without further service of process or notice.” Mandel, 445
S.W.3d at 482 (emphasis added). We concluded that as applied in this manner,

rule 117a did not violate due process because the citation that appellants

received provided them with

      sufficient notice that they were being sued by Lewisville ISD for
      delinquent ad valorem taxes on real property located at a specific
      address. By naming both the City and the County, which later
      intervened, the citation served with Lewisville ISD’s original petition
      gave the Mandels all the notice to which they were entitled and gave
      them the opportunity to appear and defend the suit. Nothing in the
      record before us intimates that they were misled or placed at a
      disadvantage by the citation and pleadings.

Id. However, we did not directly answer the question presented here, which is

whether rule 21a, rather than rules relating to the service of citation, required

service of the amended pleading or the intervention petitions upon appellants or

whether, instead, rule 117a negated that requirement.12



      12
        Instead, we appeared to assume, without explicitly deciding, that rule 21a
applied and held that there was no error on the face of the record under rule 21a
because Lewisville ISD’s amended petition recited that it was served by certified
mail. Mandel, 445 S.W.3d at 479–80. In other words, we concluded that service
under rule 21a was adequate on the face of the record in the restricted appeal,
but we did not explicitly hold that service was necessary when considering the
effect of rule 117a. See id. Contrary to appellants’ argument on appeal, we
cannot conclude that service of Lewisville ISD’s amended petition was legally

                                        14
      We apply rules of civil procedure in accordance with their plain language.

Simulis, L.L.C. v. G.E. Capital Corp., 276 S.W.3d 109, 113 (Tex. App.—Houston

[1st Dist.] 2008, no pet.); Burrhus v. M&S Supply, Inc., 933 S.W.2d 635, 640

(Tex. App.—San Antonio 1996, writ denied) (“[R]ules that are specific and clear

are given their plain meaning unless a literal interpretation would produce an

absurd result or defeat the intent of the enacting body.”). The plain language of

rule 117a signifies that in a suit for delinquent taxes, once a citation complying

with the rule has been properly served, the party serving the citation along with

intervening parties who do not serve citation may obtain a judgment for all taxes

becoming delinquent before the rendition of the judgment “without further . . .

notice” to any defendant. Tex. R. Civ. P. 117a(4). In other words, the rule

contemplates that after a citation is served, the party serving the citation and

other parties may plead new claims and seek more onerous relief without further

notice. See id. The rule expressly provides that no copy of the plaintiff’s petition

need be served and explicitly places the burden on a defendant to “take notice

of, and plead and answer to, all claims and pleadings then on file or thereafter

filed in said cause by all . . . parties therein.” Id. (emphasis added). The rule

requires the citation to inform the defendant of this burden to respond to all

pleadings on file at the time of the citation’s service or filed in the future, and the

citations served on Ross and Lea in this case did so. Tex. R. Civ. P. 117a(6);

necessary simply because Lewisville ISD attempted to serve the amended
petition.


                                          15
see also Tex. Tax Code Ann. § 33.45 (West 2015) (stating that a party in a suit

for tax delinquency must “take notice of and plead and answer to all claims and

pleadings filed by other parties that have been joined or have intervened, and

each citation must so state”).

       Thus, the rules of civil procedure, which generally require the service of

notice and pleadings, and rule 117a, which expressly negates the requirement of

serving notice or pleadings in tax suits following the service of the citation,

conflict. See Tex. R. Civ. P. 21(a), 21a(a), 117a(4). We conclude that rule 117a,

which is the more specific rule, prevails in tax suits to the extent of the conflict.

See Tex. Gov’t Code Ann. § 311.026(b) (West 2013); In re Mem’l Hermann

Hosp. Sys., 464 S.W.3d 686, 716 (Tex. 2015) (orig. proceeding) (“[C]onflicts

between general and specific provisions favor the specific, and when the literal

terms of the two provisions cannot both be true, the terms of the specific

provision ordinarily will prevail.”).

       For these reasons, under the prevailing language of rule 117a, we must

reject appellants’ principal contention, which is that rule 21a required Lewisville

ISD to serve its amended petition on appellants. We hold that no such service

was required under the unambiguous language of rule 117a.

       Appellants also argue, however, that due process required service of the

amended petition even if rule 117a did not.         They argue that rules of civil

procedure cannot foreclose federal and state constitutional attacks by parties

deprived of constitutionally adequate notice.


                                         16
      Due process generally requires service of an amended pleading seeking a

more onerous judgment. See E.A., 287 S.W.3d at 5–6. But the supreme court’s

decision in Mexia Independent School District v. City of Mexia leads us to

conclude that the notice provided by rule 117a is constitutionally adequate

without the necessity of service of amended or intervening pleadings. 134 Tex.
95, 133 S.W.2d 118 (1939). There, the supreme court examined the statute that

preceded rule 117a. Id. at 96, 133 S.W.2d at 119; see Mandel, 445 S.W.3d at

481 (comparing rule 117a with the former statute). The factual background of the

case involved an action by the City of Mexia against a debtor, A.N. Pigford, for

delinquent taxes. Mexia ISD, 134 Tex. at 98, 133 S.W.2d at 120. Mexia ISD

intervened and also sought a delinquency judgment against Pigford but did not

serve Pigford with citation. Id. According to the former statute (like rule 117a),

the citation from the city’s original petition notified Pigford that other taxing units

had been made parties and that Pigford should “take notice of, and plead and

answer to, all claims and pleadings now on file and hereafter filed.” Id. The city

contended that the former statute was unconstitutional, but the supreme court

disagreed, stating,

             The Act in question undertakes to require all parties to take
      notice of all subsequent pleadings filed in the suit and it is contended
      by appellee that it is unconstitutional, because, if followed, it would
      deprive Pigford of his property without due process of law, in that it
      would permit an impleaded taxing unit to file a [cross-action] and
      recover judgment against Pigford for foreclosure of its lien without
      any citation to him thereon. The general rule is that the legislature in
      its discretion may prescribe what notice shall be given to a
      defendant in a suit, subject to the condition that the notice


                                          17
      prescribed must conform to the requirement of due process of law.
      The requirement of due process of law is met if the notice prescribed
      affords the party a fair opportunity to appear and defend his
      interests. The statute in question applies only to a particular class of
      suits—that is, suits brought by taxing units to foreclose tax liens on
      property. The citation served on the defendant must disclose to him
      the nature of the suit. He is charged with knowledge of the law and
      therefore must know from the nature of the suit that there is a
      possibility of cross-actions by others. In other words, he is notified
      that an effort will be made to sell the particular piece of property for
      taxes and that all other defendants in the suit, as well as taxing units
      not parties thereto, who have an interest in the property have been
      invited to present their claims and to participate in the sale.
      Section 4 of the Act requires that the citation contain a recitation
      calling his attention to the fact that he is [required] to take notice of
      all pleadings then on file and such as may thereafter be filed by any
      and all parties. It is a [well-recognized] rule that a defendant who
      has once entered his appearance in a cause is charged with notice
      of all amendments thereafter filed, including pleas of intervention
      and cross-actions by other defendants. If a defendant, merely
      because he has entered his appearance in an ordinary suit, can be
      required to take notice of all subsequent pleadings, interventions
      and cross-actions by the public generally, we see no reason why in a
      particular class of suits a defendant, who has been served with
      citation that specifically warned him of the necessity of taking notice
      of subsequent pleadings, cannot be required to take notice of cross-
      actions of a particular kind by a particular class of claimants. We
      think the notice required by the statute affords all defendants a fair
      opportunity to be heard and therefore it does not violate the due
      process clause of our Constitution.

Id. at 100–02, 133 S.W.2d at 121–22 (emphasis added) (citations omitted).

      More recently, an intermediate court of appeals held that a citation

complying with rule 117a comports with due process because such a citation

gives a defendant notice of the claim for a tax deficiency and a fair opportunity to

contest the claim. Conseco Fin. Servicing v. Klein ISD, 78 S.W.3d 666, 675–76

(Tex. App.—Houston [14th Dist.] 2002, no pet.); see Sgitcovich v. Sgitcovich, 150



                                         18
Tex. 398, 404, 241 S.W.2d 142, 146 (1951) (“The requirement of due process of

law is met if the notice prescribed affords the party a fair opportunity to appear

and defend his interests.”), cert. denied, 342 U.S. 903 (1952).

      We conclude that the citations served on appellants satisfied due process,

without the need of service of the amended or intervening pleadings, because

the citations notified appellants of the potential for future tax delinquencies

sought by Lewisville ISD, Denton County, or Plano; instructed them to remain

apprised of those potential claims; and gave them a fair opportunity to defend

against the claims. See Mexia ISD, 134 Tex. at 100–02, 133 S.W.2d at 121–22;

Conseco Fin. Servicing, 78 S.W.3d at 675–76. Although appellants contend that

they were not “fairly put on notice that a judgment might result for another tax

year without some kind of notice before the . . . default judgment,”13 the citations

provided them with this exact notice, informing them that the taxing units were

seeking taxes “delinquent on said property at the time this suit was filed [and] all

taxes becoming delinquent thereon at any time thereafter up to the day of

judgment . . . without further citation or notice.” And as explained above, the

citations received by appellants informed them that they were to take notice of all



      13
        Appellants rely, in part, on a letter they received informing them that the
2010 taxes had been paid. But that letter also informed appellants that the
lawsuit remained pending and would not be dismissed until “all school taxes,
court costs, and abstract fees [were] paid.” The letter stated, “Please be advised
that the District may take judgment for any unpaid school taxes, court costs[,]
and abstract fees that remain unpaid without further notice to you.”


                                        19
current and future pleadings. Nonetheless, the record does not indicate that

appellants appeared in the lawsuit prior to the date of the default judgment.

      In their argument concerning due process, appellants rely on the Supreme

Court’s decision in Jones v. Flowers, 547 U.S. 220, 126 S. Ct. 1708 (2006).

There, the Court stated that before a state may take property and sell it for

unpaid taxes, due process requires the state to provide the owner notice and

opportunity for hearing appropriate to the nature of the case. Id. at 223, 126 S.

Ct. at 1712. The Court held that such due process had not been provided to the

owner because he first learned of the allegation of a tax delinquency on the

property after the property had been sold and because attempts to notify him by

certified mail had been returned as unclaimed. Id. at 223–24, 239, 126 S. Ct. at

1712–13, 1721. This case is distinguishable from Jones because here, before

the trial court’s judgment and before the sale of the property, appellants received

notice that suit had been filed for delinquent taxes and that recovery in the suit

could include any taxes that were delinquent on the day of the judgment. See

Mandel, 445 S.W.3d at 483 (distinguishing Jones on the ground that the sale “of

the Mandels’ home in this case was . . . with the protections afforded by service

of citation on the Mandels, providing notice and an opportunity to appear in court

for a meaningful hearing before the final judgment ordering sale of their home for

payment of the delinquent taxes”).

      For all of these reasons, we hold that under rule 117a, appellants were not

entitled to service under rule 21a (or otherwise) of Lewisville ISD’s amended


                                        20
petition or the other entities’ intervention pleadings, and we also hold that the

provisions within rule 117a do not violate due process facially or as applied.14

We conclude that the trial court did not err by granting summary judgment for

appellees15 and by denying appellants’ petition for bill of review. We overrule

appellants’ sole issue.

                                    Conclusion

      Having overruled appellants’ only issue, we affirm the trial court’s final

summary judgment denying appellants’ petition for bill of review.

                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: June 30, 2016

      14
         In light of these related holdings, we conclude that we need not address
other arguments, which concern issues such as whether setting aside the
judgment would require setting aside the sale of the property, whether appellants’
bill of review could be defeated by certain defenses raised by appellees, or
whether the trial court erred by excluding certain summary judgment evidence.
See Tex. R. App. P. 47.1 (“The court of appeals must hand down a written
opinion that is as brief as practicable but that addresses every issue raised and
necessary to final disposition of the appeal.”); QuikTrip Corp. v. Goodwin, 449
S.W.3d 665, 677 n.19 (Tex. App.—Fort Worth 2014, pet. denied).
      15
         Appellants argued that Claussner had no standing to move for summary
judgment because “no claims were asserted against it.” We disagree because
appellants explicitly sued Claussner and asked the trial court to void the deed to
Claussner. See Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex.
2005) (explaining that the “issue of standing focuses on whether a party has a
sufficient relationship with the lawsuit so as to have a ‘justiciable interest’ in its
outcome”).


                                         21